DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are pending.

Claim Rejections - Nonstatutory Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Qama (U.S. Patent No. 11,112,274) in view of Goldfine et al. (U.S. Patent Application Publication 2015/0145510 – hereinafter “Goldfine”).

	Per claim 1, Qama teaches a position sensor, comprising: “a first position sensor board having first sensor coils and a first transmit coil; a second position sensor board having second sensor coils and second transmit coil stacked with, and separated from by a distance Z, the first position sensor; and at least one target positioned relative to the stacked first position sensor and second position sensor, wherein the second transmit coil is shorted while the first transmit coil is active.”
	However, Qama is silent on the following features: “wherein the first sensor coils are positioned to generate a signal indicative of the target position in response to a magnetic field generated by the first transmit coil when the first transmit coil is active; and wherein the second sensor coils are positioned to generate a signal indicative of the target position in response to the magnetic field generated by the first transmit coil when the first transmit coil is active.”
	In contrast, Goldfine teaches a redundant eddy-current sensor 600 comprising a layer 610 comprising a drive winding 611 and three sense windings 612-614 and a layer 620, which is superimposed on layer 610, comprising a drive winding 621 and three sense windings 622-624 (Figs. 6A-6C; ¶7 and 79-81).  The drive winding 621 provides redundancy to drive winding 611 and the sense windings 622-624 provide redundancy to sense windings 612-614 in the case of winding failure (¶80).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the position sensor of Qama such that the first sensor coils and the second sensor coils are configured to generate a signal indicative of the target position in response to a magnetic field generated by the first transmit coil when the first transmit coil is active.  One of ordinary skill would make such a modification for the purpose of overcoming winding failure by providing a redundant pair of sense windings (Goldfine; ¶80).

5.	Claims 2-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 and 11, respectively, of Qama in view of Goldfine.
Dependent claims 2-9 and 11 of Qama recite substantially the same subject matter as dependent claims 2-9 and 11, respectively, of the present application.


Claim Objections
6.	Claim 8 is objected to due to the following informality.  It appears that the limitations “first controller” and “second controller” should be revised to “first controller circuit” and “second controller circuit,” respectively, to conform to the limitations recited in claim 7, from which claim 8 depends.

7.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 10, the prior art of record is silent on the method of claim 9, wherein the stack controller circuit receives a first angle measurement from the first controller circuit and a second angle measurement from the second controller circuit and determines the target position.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852